DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 22-30, 32, 33, and 35-42 are of the claim invention filed 7/19/2021 are allowed for the reasons set forth below. 

Re Claim 22: 
Stroila US-PGPUB No. 2013/0147837 (hereinafter Stroila) teaches a method for providing augmented reality (AR) to a user, comprising: 
Estimating a Stroila teaches at Paragraph 0039 that the direction of the user’s point of view may be determined such as determining facial orientation relative to the camera imaging the user. The direction information is used to determine which objects are seen in the augmented reality scene relative to the location of the mobile device. The user’s point of view = the user’s point of gaze); 
adaptively adjusting the size of the first ROI, wherein the adjusted ROI contains one or more physical objects currently in proximity to the user (Stroila teaches at Paragraph 0042 adjusting a given field of view by rotating or moving the camera to acquire an extended field of view based on the given field of view);  

Stroila’s set of descriptors describing the one or more POIs are the characteristic attributes labeling the POIs (Paragraph 0047) such as the personal characteristic attributes for POIs. 
Stroila teaches at Paragraph 0040 that image processing may be used to identify viewed structures and image processing may be used to determine that a particular object in an image correspond with a particular geographic location or structure. 
Stroila’s set of descriptors describing the one or more POIs are the characteristic attributes labeling the POIs (Paragraph 0047 and Paragraph 0050) such as the personal characteristic attributes for POIs. Stroila’s subset of descriptors are the personal characteristics attributes of the POIs such as moods and stress levels (Paragraph 0050). Stroila teaches at Paragraph 0050 that one or more characteristics are matched with a given point of interest and at Paragraph 0053 that a single or multiple personal characteristics are used for selecting and POIs labeled as for high stress and younger adults are identified. POIs labeled for low stress or other ages are not selected. 
Stroila teaches at Paragraph 0039 that the direction of viewing of the camera capturing a scene to which augmented reality is to be applied is determined…..the direction information is used to determine which objects are seen in the augmented reality scene relative to the location of the mobile device. 
Stroila teaches at Paragraph 0050 and 0053 extracting images from the ROI. Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy…, the display is augmented to include information about the park and the pub, but not the fire station and not include additional information about the retail store. 
Stroila teaches creating a set of descriptors which labels the one or more points of interest. Stroila teaches at Paragraph 0047-0050 that a given point of interest is assigned to or labeled/described for one or more characteristics…a function or process for assigning personal characteristics attributes is performed on demand for any points of interest within the view of the scene….points of interest are selected based on personal characteristics-facial expression or stress level); 
Estimating an emotional state of the user (
Stroila teaches at Paragraph 0027-0030 that facial expression recognition may be performed by estimating/recognizing the facial expression (emotional state) wherein the facial expression includes the emotion state of the user since Stroila teaches at Paragraph 0030 expressions associated with mood and/or stress level may be recognized such as expressions of anger, disgust, fear, happiness, sadness or surprise); 
Determining a subset of descriptors by comparing the set of descriptors to the determined emotional state of the user and giving greater weight to descriptors associated with an emotional state closest to the determined emotional state of the user, wherein representative emotional states are mapped to descriptors of objects, such that objects consistent with the estimated emotional state of the user are prioritized (
Stroila teaches the determined emotional state of the user. Stroila teaches at Paragraph 0030 expressions associated with mood and/or stress level may be recognized such as expressions of anger, disgust, fear, happiness, sadness or surprise; 
Stroila teaches giving greater weight/priority (weight=1, priority=1) for POIs such as fire stations when the user’s emotional state is stressed with worried expressions and giving less weight/priority (weight/priority=0) for POIs such as the retail store. Stroila further teaches giving greater weight/priority (weight/priority=1) for POIs such as the parks and the pubs when the user’s emotional state is happy and giving less weight/priority (weight/priority=0) for fire stations.  
For example, Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy…, the display is augmented to include information about the park and the pub, but not the fire station and not include additional information about the retail store. Accordingly, the fire station is given higher priority than the retail store/park/pub for a person with the worried facial expression. On the other hand, the park and pub are given higher priorities than the retail store and fire station for a person with happiness facial expression. 

Stroila teaches determining a subset of descriptors. Stroila’s set of descriptors describing the one or more POIs are the characteristic attributes labeling the POIs (Paragraph 0047 and Paragraph 0050) such as the personal characteristic attributes for POIs. Stroila’s subset of descriptors are the personal characteristics attributes of the POIs such as moods and stress levels (Paragraph 0050). Stroila teaches at Paragraph 0050 that one or more characteristics are matched with a given point of interest and at Paragraph 0053 that a single or multiple personal characteristics are used for selecting and POIs labeled as for high stress and younger adults are identified. POIs labeled for low stress or other ages are not selected. 
Stroila teaches that the POIs consistent with the user’s emotional state are prioritized for display. Stroila teaches at Paragraph 0051 that the personal characteristics information is used for selecting or filtering augmented reality information and for selection of points of interest and at Paragraph 0064 that different points of interest and/or augmented reality information are displayed for different users. When the user is young and stressed, such as having a worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. When the user is happy and older, the display is augmented to include information about the park and the pub, but not about fire station or retail store. 
The objects/points of interest relating to the user’s emotional state as recognized by the facial expression recognition algorithm of Stroila have been displayed and therefore are given higher priorities than the objects/points of interest not selected for displaying. 
Stroila teaches giving greater priority to the points of interest associated with the emotional state such as worried facial expression or happiness. Giving greater weights to the fire station which is tied to the worrisome emotional state. Giving greater weights to the park and pub which are tied to the happiness emotional state. 
Stroila teaches at Paragraph 0047-0050 that a given point of interest is assigned to or labeled/described for one or more characteristics…a function or process for assigning personal characteristics attributes is performed on demand for any points of interest within the view of the scene….points of interest are selected based on personal characteristics (facial expression or stress level). 
Stroila teaches at Paragraph 0050 and 0053 that entertainment venues, restaurants, parks, spas, pubs, and/or other points of interest are labeled/described by mood or stress level and a given business point of interest may have different ads for different personal characteristics  such as moods, stress levels. 
Stroila teaches at Paragraph 0051-0055 that one or more points of interest and corresponding AR information are selected based on the personal characteristics (i.e., emotional state or mood and stress level). For example, points of interest labeled as for high stress and younger adults are identified. Points of interest labeled for low stress are not selected); 
Without further input from the user, searching for information regarding the one or more physical objects in the adjusted ROI using the subset of descriptors (Stroila teaches searching the AR information regarding the POIs from the database using the personal characteristic attributes such as emotions and stress levels. 
Stroila teaches at Paragraph 0051 that the personal characteristics information is used for selecting or filtering augmented reality information and for selection of points of interest and at Paragraph 0064 that different points of interest and/or augmented reality information are displayed for different users. When the user is young and stressed, such as having a worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. When the user is happy and older, the display is augmented to include information about the park and the pub, but not about fire station or retail store. 
Stroila teaches searching for points/places of interests regarding the physical objects (fire station, pub, park, restaurant) in the ROI using the subset of descriptors (personal characteristics) by giving greater priority to the points of interest associated with the emotional state such as worried facial expression or happiness. Giving greater weights to the fire station which is tied to the worrisome emotional state. Giving greater weights to the park and pub which are tied to the happiness emotional state. 
Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy…, the display is augmented to include information about the park and the pub, but not the fire station and not include additional information about the retail store); 
Retrieving the searched information prioritized by the subset of descriptors (Applicant’s specification discloses at Paragraph 0078 given a lower priority to the display of sandwich shops and giving a higher priority to the display of the classes of restaurants for a detected negative emotion response of the user. 
Stroila teaches at Paragraph 0045-0047 that the data for AR information is maintained in a database and the database is populated with the AR information and personal characteristic attributes (descriptors) of the POIs…..The database is populated to be queries by the personal characteristic…..sufficient information to allow searching for accessing augmented reality information is stored…..The database includes personal characteristic attributes. A given point of interest is assigned or labeled for one or more characteristics….a function or process for assigning personal characteristic attributes is performed on demand for any POIs within the view of the scene or within a region associated with the location of the mobile device. 
Stroila teaches at Paragraph 0050 that the selection is also a function of the personal characteristic. The database of POIs and/or AR information includes fields associated with one or more personal characteristics and at Paragraph 0051 that the personal characteristics information is used for selecting or filtering augmented reality information and for selection of points of interest. Stroila teaches at Paragraph 0055 that the view of the user or extracted personal characteristics information….are received as a request of AR information and at Paragraph 0057 that the mobile device uses the AR information for selected POIs to generate the graphic and at Paragraph 0061 that the overlay is laid over the point of interest or positioned adjacent to the point of interest. Stroila teaches at Paragraph 0064 that the AR is presented with the scene on the mobile device. 
Stroila teaches that the AR information is prioritized for display using the personal characteristic attributes such as the moods and stress levels. 
Stroila teaches at Paragraph 0064 that different points of interest and/or augmented reality information are displayed for different users and thus prioritized for display for different users. When the user is young and stressed, such as having a worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store (in such a case, the fire station or its associated AR information is prioritized for display while the retail store or its associated AR information is not prioritized). When the user is happy and older, the display is augmented to include information about the park and the pub, but not about fire station or retail store (in such as case, the park/pub is prioritized while the fire station or retail store or its associated AR information is not prioritized). 
Stroila teaches giving a lower priority for the display of retail store and giving a higher priority for the display of fire station when the detected emotional state of the user is the high stress level and worried expression/mood. Stroila teaches giving a lower priority to the display of the fire station and retail store and giving a higher priority to the display of the park and the pub when the detected user’s emotional state is happiness. The AR information is filtered out based on the personal characteristic attributes. 
Accordingly, the AR information of fire station associated with the personal characteristic attributes such as high stress level and worried emotional state is given higher priority for retrieving when the user’s detected emotional state if the high stress level and worried emotional state (a matching is found). 
Stroila teaches retrieving the AR information prioritized by the moods and stress levels from the database. Stroila teaches that searching the AR information for each POI and the AR information is prioritized for display by the personal characteristics such as the particular mood and the particular stress level as the AR information for POIs having no matching with the user’s mood and stress level are filtered out (Paragraph 0050-0052) thus giving lower priority for the display of the POIs and the associated AR information. For example, Stroila teaches at Paragraph 0064 that the park and the pub are labeled with the happy mood and low stress level while the fire station is labeled with the worried expression/mood and high stress level. Searching/querying the database of the AR information 
Stroila teaches giving greater weight/priority (weight=1, priority=1) for AR information relating to the fire stations when the user’s emotional state is stressed with worried expressions and giving less weight/priority (weight/priority=0) to the AR information relating to retail store. Stroila further teaches giving greater weight/priority (weight/priority=1) to the AR information relating to the parks and the pubs when the user’s emotional state is happy and giving less weight/priority (weight/priority=0) to the AR information relating to the fire stations.  
For example, Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy…, the display is augmented to include information about the park and the pub, but not the fire station and not include additional information about the retail store. Accordingly, the fire station is given higher priority than the retail store/park/pub for a person with the worried facial expression. On the other hand, the park and pub are given higher priorities than the retail store and fire station for a person with happiness facial expression); 
displaying the retrieved information (
Stroila teaches at Paragraph 0050 that the selection is also a function of the personal characteristic. The database of POIs and/or AR information includes fields associated with one or more personal characteristics and at Paragraph 0051 that the personal characteristics information is used for selecting or filtering augmented reality information and for selection of points of interest. Stroila teaches at Paragraph 0055 that the view of the user or extracted personal characteristics information….are received as a request of AR information and at Paragraph 0057 that the mobile device uses the AR information for selected POIs to generate the graphic and at Paragraph 0061 that the overlay is laid over the point of interest or positioned adjacent to the point of interest. Stroila teaches at Paragraph 0064 that the AR is presented with the scene on the mobile device. 
Stroila teaches searching for points/places of interests regarding the physical objects (fire station, pub, park, restaurant) in the ROI using the subset of descriptors (personal characteristics) by giving greater priority to the points of interest associated with the emotional state such as worried facial expression or happiness. Giving greater weights to the fire station which is tied to the worrisome emotional state. Giving greater weights to the park and pub which are tied to the happiness emotional state. 
Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy…, the display is augmented to include information about the park and the pub, but not the fire station and not include additional information about the retail store. Accordingly, the fire station is given higher priority than the retail store/park/pub for a person with the worried facial expression. On the other hand, the park and pub are given higher priorities than the retail store and fire station for a person with happiness facial expression). 
  
Stroila does not explicitly teach “gaze” within the claim limitation of estimating a gaze point of the user to define a first region of interest. 
Stroila teaches at Paragraph 0039 that the direction of the user’s point of view may be determined such as determining facial orientation relative to the camera imaging the user. The which objects are seen (suggesting focused/gazed) in the augmented reality scene relative to the location of the mobile device. 

However, Neven US-PGPUB No. 2012/0290401 (hereinafter Neven) explicitly teaches the claim limitation of estimating a gaze point of the user to define a first region of interest (Neven teaches that the region of interest is determined by the gaze information. Neven teaches estimating a gaze point of the user to define a region of interest wherein the ROI contains one or more physical objects currently in proximity to the user. 
Neven teaches at Paragraph 0038 that the gazing information extracted from the eye images is used to determine which item within the external scene the user is staring or gazing directly….which is then used to select a localized region within the corresponding captured scene image. 
Neven teaches at Paragraph 0041 that “if the user changes his gaze…to focus on another item within his external scene”. 
Neven teaches at Paragraph 0048 that when a user looks directly at an identified item being tracked by the system, the user may trigger an information search….to obtain general or specific background information on the identified item being tracked by signaling with a particular eye gesture….thus, latent pre-searching can improve visual searching to identify an item by triggering the visual search when it first enters the user’s peripheral view before it reaches his direct gaze. 
Accordingly, user’s view defines a region of interest (ROI). 
Neven teaches at Paragraph 0052 that “the gaze tracking schemes may further be used to test virtual user interfaces (“UI”) to determine which on-screen elements draw the user eye”). 

The prior art references do not anticipate or suggest the new claim limitation of “adaptively adjusting the size of the first ROI based upon one or more of a gaze focused for a time on a portion of the first ROI exceeding a threshold or a number of objects of interest in the first ROI exceeding a threshold” in a method for providing augmented reality (AR) to a user, set forth in the amended base claim 22.  The base claims 33 and 42 are allowed for the same reasons as the claim 22. The dependent claims 23-30 and 32 are dependent upon the base claim 22 and are allowed for the same reasons as the base claim 22. The dependent claims 35-41 are dependent upon the base claim 33 and are allowed for the same reasons as the base claim 33. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613